ORDER

PER CURIAM.
The judgment of the trial court setting aside a quit claim deed executed by Eileen Miller, grantor, to Donald R. Willett and Doris E. Willett, his -wife, grantees, is supported by substantial and competent evidence of undue influence. The award of attorney fees in favor of Nancy Madoux as guardian/eonservator of the estate of Eileen Miller was within the discretion of the trial court.
An extended opinion would have no prece-dential value. The judgment is affirmed in accordance with Rule 84.16(b).